Citation Nr: 0913268	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  07-36 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for neurological 
condition of the hands.

3.  Entitlement to service connection for a respiratory 
condition.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kurt P. Leffler, Esquire


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1967 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on merged appeal from a May 2007 rating decision of 
the RO in Lincoln, Nebraska, which denied service connection 
for tinnitus, neurological condition of the hands, and a 
respiratory condition, and a March 2008 rating decision, 
which denied service connection for PTSD.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed tinnitus has not been 
related to his period of service.

2.  The record contains no competent evidence of a current 
neurological condition of the hands disorder.  

3.  The record contains no competent evidence of a current 
respiratory disorder.  

4.  The Veteran does not have a current diagnosis of PTSD or 
other mental disability related to stressful incidents 
involving his active military service.  


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008). 

2.  A neurological condition of the hands was not incurred 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2008). 

3.  A respiratory condition was not incurred in, or 
aggravated by, active military service, may not be presumed 
to have been incurred in service, and is not related to 
claimed exposure to asbestos during active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).

4.  PTSD was not incurred as a result of the Veteran's active 
military service.  38 U.S.C.A. §§ 101(24), 1101, 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.6(a), 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  Some chronic diseases, such as 
bronchiectasis, may be presumed to have been incurred in 
service, if they become manifest to a degree of ten percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. 
§§ 3.307(a), 3.309(a).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In each case where a veteran is seeking service-connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154, 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

II.  Tinnitus

The Veteran seeks service connection for tinnitus which he 
attributes to exposure to ship noise, occasional explosions, 
and machinery while in the Navy.

In May 2007 the Veteran was accorded a compensation and 
pension (C&P) audio examination.  The examiner reports that 
the claims file was reviewed pursuant to this examination.  
The examiner noted that the Veteran had exposure to ship 
noise, occasional explosions, and machinery while serving 
aboard a Naval vessel.  Post-service, he had worked for the 
railroad, building bridges, thus incurring further noise 
exposure.  During the examination the Veteran reported that 
his first onset of tinnitus was "approximately 10-15 years 
ago."  The examiner opined that it is not likely that the 
Veteran's current tinnitus is related to military noise 
exposure.  He stated that his opinion was based on clinical 
expertise as a licensed audiologist and the Veteran's verbal 
reports.

In November 2007 the Veteran was accorded another C&P general 
examination.  During the examination the Veteran complained 
of bilateral hearing loss with associated tinnitus.  No 
opinion on the etiology of the tinnitus was offered.

Initially, there is no indication in the STR's that the 
Veteran ever reported or was treated for complaints of 
ringing in the ears, and the separation examination was 
normal.  While bilateral tinnitus was diagnosed at the May 
2007 VA examination, the Veteran had stated that this 
condition had begun approximately 10 to 15 years prior, in 
about 1992 to 1997, over 20 years after his discharge.  The 
lack of any treatment or complaints for so many years after 
his discharge is probative as to the issue of the existence 
of a chronic disability related to service.  A significant 
lapse of time between service and post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim.  See Maxson v. Gober, 230 Fed. Cir. 
1330 (Fed. Cir. 2000).  Moreover, the only medical evidence 
concerning the etiology of this condition was proffered by 
the May 2007 VA examiner.  After a complete review of the 
record, to include consideration of in-service and post-
service noise exposure, it was opined that it was not likely 
that the tinnitus was related to service.  There is no 
evidence of record, save for the Veteran's statements, to 
contradict this medical opinion.  While the Veteran can 
attest to his symptoms, there is no evidence to suggest he 
possesses the expertise needed to offer a medical opinion as 
to the etiology of his tinnitus.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

Therefore, based on the evidence of record, it must be 
concluded that the weight of the probative evidence is 
against the Veteran's claim for service connection for 
tinnitus; the claim must be denied.

III.  Neurological condition of the hands

STRs contain no record of complaints of or treatment for a 
neurological condition of the hands.  VA medical records 
dating from November 2007 to February 2008 do not contain 
complaints of or treatment for a neurological condition of 
the hands.

In order to be considered for service connection, a claimant 
must first have a disability.  Degmetich v. Brown, 104 F.3d 
1328 (1997); see also Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (there can be no valid claim absent proof of a present 
disability).  Here, the medical evidence does not show that 
the Veteran has a current neurological condition of the 
hands.  It follows that if there is no current disorder there 
obviously is no current disability.  In the absence of 
competent medical evidence of a current disorder and of any 
competent evidence relating any claimed current disorder to 
an injury in service, service connection for a claimed 
neurological condition of the hands must be denied.  See 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996) and Degmetich, 
104 F.3d 1328. 

The Board notes that the Veteran has not been accorded a C&P 
examination in regards to a neurological condition of the 
hands.  However, the Board finds that the evidence, discussed 
above, which indicates that the Veteran was not diagnosed 
with or treated for to a neurological condition of the hands 
during service and does not have a current diagnosis of to a 
neurological condition of the hands, warrants the conclusion 
that a remand for an examination and/or opinion is not 
necessary to decide the claim.  See 38 C.F.R. § 3.159 (c)(4) 
(2007).  As both lay and medical evidence militates against 
the claim, and in fact indicates that the Veteran currently 
does not have a neurological condition of the hands, the 
Board finds no basis for a VA examination to be obtained.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing 
circumstances when a VA examination is required).

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

IV.  Respiratory condition

The Veteran seeks service connection for an asbestos related 
respiratory disorder.  

STRs dating from July 1966 to November 1970 show no 
complaints of or treatment for any lung conditions.  Lungs 
were marked as normal on both the entrance and separation 
examinations.  

The record also contains no objective evidence, post-service, 
of a respiratory condition.  A letter dated in September 2006 
informed the Veteran of the information necessary to 
establish his claims for service connection.  In September 
2006 the Veteran replied that he had no other information or 
evidence to substantiate his claim.

In order to be considered for service connection, a claimant 
must first have a disability.  Degmetich v. Brown, 104 F.3d 
1328 (1997); see also Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (there can be no valid claim absent proof of a present 
disability).  Here, the medical evidence does not show that 
the Veteran has a current respiratory disorder.  It follows 
that if there is no current disorder there obviously is no 
current disability.  In the absence of competent medical 
evidence of a current disorder and of any competent evidence 
relating any claimed current disorder to an injury in 
service, service connection for a claimed diagnosis of a 
respiratory condition must be denied.  See Wamhoff v. Brown, 
8 Vet. App. 517, 521 (1996) and Degmetich, 104 F.3d 1328. 

The Board notes that the Veteran has not been accorded a C&P 
examination in regards to a respiratory condition.  However, 
the Board finds that the evidence, discussed above, which 
indicates that the Veteran was not diagnosed with or treated 
for to a respiratory condition during service and does not 
have a current diagnosis of to a neurological condition of 
the hands, warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R. § 3.159 (c)(4) (2007).  As both lay and 
medical evidence militates against the claim, and in fact 
indicates that the Veteran currently does not have a 
respiratory condition, the Board finds no basis for a VA 
examination to be obtained.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006) (discussing circumstances when a VA 
examination is required).

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

V.  PTSD

In addition to the foregoing, the Veteran is claiming service 
connection for PTSD.

Service connection for post traumatic stress disorder 
requires:  (1) medical evidence establishing a diagnosis of 
the condition; (2) credible supporting evidence that the 
claimed in-service stressor occurred; and, (3) a link 
established by medical evidence, between current symptoms and 
an in-service stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2008).

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also 
Fossie v. West, 12 Vet. App. 1, 6 (1998), (If the veteran 
engaged in combat, his lay testimony regarding stressors will 
be accepted as conclusive evidence of the presence of in- 
service stressors).  38 U.S.C.A 1154(b); 38 C.F.R. § 
3.304(f).  If, however, the veteran was not engaged in 
combat, he must introduce corroborative evidence of his 
claimed in-service stressors.  Under such circumstances, the 
veteran's lay testimony regarding the stressor would thus be 
insufficient, standing alone, to establish service 
connection.  See Moreau, 9 Vet. App. at 395; Doran, supra.

In March 2008 the Veteran was accorded a C&P PTSD 
examination.  The examiner reports that the claims file was 
reviewed pursuant to this examination.  During the 
examination the Veteran reported that he was exposed to 
numerous rocket attacks during the TET offensive in Vietnam 
but denies being in direct combat.  The Veteran reported 
feeling fear most of the time.  He stated that he was 
sometimes scared, sometimes angry, and sometimes unhappy.  He 
reported that there were many rocket attacks from the Viet 
Cong on the base or military installation.  The examiner 
found the Veteran to have the following PTSD symptoms:  
recurrent and intrusive distressing recollections of the 
event, including images, thoughts, or perceptions; efforts to 
avoid thoughts, feelings, or conversations associated with 
the trauma; efforts to avoid activities, places, or people 
that arouse recollections of the trauma; difficulty falling 
or staying asleep; exaggerated startle response; and mild to 
moderate frequency of symptoms once a week.  The examiner 
stated that he met Criteria A, B, D, and E, but did not meet 
Criteria C and F.  The examiner therefore did not diagnosis 
the Veteran with PTSD.

In order to be considered for service connection, a claimant 
must first have a disability.  Degmetich v. Brown, 104 F.3d 
1328 (1997); see also Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (there can be no valid claim absent proof of a present 
disability).  Here, the medical evidence does not show that 
the Veteran has a current posttraumatic stress disorder.  It 
follows that if there is no current disorder there obviously 
is no current disability.  In the absence of competent 
medical evidence of a current disorder and of any competent 
evidence relating any claimed current disorder to an injury 
in service, service connection for a claimed diagnosis of 
PTSD must be denied.  See Wamhoff v. Brown, 8 Vet. App. 517, 
521 (1996) and Degmetich, 104 F.3d 1328. 

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended 
by 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  Notice which 
informs the veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  Any error in VCAA notification should be presumed 
prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

A letter from the RO dated in September 2006 apprised the 
Veteran of the information and evidence necessary to 
establish his claims for service connection.  He was advised 
of the evidence that VA would seek to provide and of the 
information and evidence that he was expected to provide.  
See 38 C.F.R. § 3.159(b)(1).  He was also informed him of how 
VA establishes disability ratings and effective dates.  
Dingess/Hartman, 19 Vet. App. 473.  The Board thus finds that 
the Veteran has been provided adequate notice in accordance 
with 38 U.S.C.A §§ 5103, 5103A with regard to his claims for 
service connection.

Regarding the duty to assist, STRs have been obtained and 
made a part of the record.  In addition, the Veteran has been 
accorded C&P examinations with regard to his claims for 
service connection for PTSD and tinnitus; the reports of 
which are of record.  There is no indication in the record 
that additional evidence relevant to the issue decided herein 
is available and not part of the claims file.  The Board is 
satisfied that VA has sufficiently discharged its duty in 
this matter.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 


ORDER

Service connection for bilateral tinnitus is denied.

Service connection for a neurological condition of the hands 
is denied.

Service connection for a respiratory condition is denied.

Service connection for PTSD is denied.




____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


